Citation Nr: 1809710	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a headache disability. 

2.  Entitlement to an initial compensable rating for fourth metacarpal fracture of the right hand. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1984 to December 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a headache disability that is etiologically related to a disease or injury in service. 

2.  For the entire appeal period, the Veteran's fourth metacarpal fracture of the right hand was not productive of favorable or unfavorable ankylosis; and it was not amputated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability have not been met.  38 U.S.C. §§ 1131, 1151, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for entitlement to a compensable rating for fourth metacarpal fracture of the right hand have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

a. Service Connection for Headache Disability 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, entitlement to service connection may be established on a secondary basis to an already service-connected disability.  In order to substantiate a claim for secondary service connection, evidence is needed to establish that the nonservice-connected current disability is either proximately due to or the result of a service-connected disability, or aggravated (increased in severity) beyond its natural progress by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that he is entitled to service connection for a headache disability because it is secondary to the already service-connected macular scar of the left eye.  Specifically, the Veteran claims that while in the United States Navy in 1987, he had a traumatic injury to his left eye, when he sustained an injury to the head.  The Veteran claims that since this incident, he experienced recurrent headaches.  

The medical evidence of record establishes that the Veteran currently has been diagnosed with migraines, including migraine variants, and therefore a current disability has been shown.  

Although there is evidence of record of a current disability and of the Veteran reporting headaches in-service, the Board finds that the evidence of record does not establish that the two are causally related.  

A review of the Veteran's service treatment records reflects that in April 1986, the Veteran reported symptoms of headaches and tiredness.  The physician indicated that it was probably viral related.  After blood testing, the physician diagnosed the Veteran with anemia.  No subsequent record reflects any headache complaints, and upon separation from service, no dizziness or head injury was reported in the November 1988 discharge report of medical history.  Accordingly, the headaches that the Veteran reported in service were attributed to a possible viral infection and to anemia, and not to the Veteran's eye injury.  In addition, the current contention that there have been recurrent headaches since the head injury is contradicted by the service records (which are considered a more reliable history, given their purpose and that they are contemporaneous to the time in question.)  

In August 2012, the Veteran was afforded a VA examination for his headaches.  The Veteran reported that while in-service, a hatch on the ship opened and hit the corner of his left eye, which caused it to bleed.  About two years later, a lesion grew on his lower eyelid that had to be removed.  He also reported headaches which have persisted over the years.  The Veteran indicated that as of the date of the examination, the headache condition had not been formally diagnosed.  The Veteran reported his symptoms as constant dull-achy left sided headache with recurrent left sided throbbing headache occurring at least 2-3 times a week and lasting a few hours.  The throbbing headaches had an intensity of 10/10.  The Veteran reported the following symptoms:  constant head pain; pulsating or throbbing head pain; and pain localized to one side.

The examiner opined that it is less likely than not that the Veteran's recurrent headache is associated with an injury to his left eye in 1987.  This was based on the absence of any headache complaints at the time of the treatment for the eye injury, or during the period of service thereafter.  There is no contradictory medical opinion of record.  

Upon review of the evidence of record, the Board determines that the evidence does not substantiate a finding that the Veteran's currently diagnosed migraine disorder is related to either the headaches the Veteran reported in service, or the Veteran's service-connected macular scar of the left eye.  As the August 2012 VA examiner indicated, the Veteran's in-service reports of headaches were attributed to a viral infection and to anemia.  Additionally, the Veteran did not report symptoms of headaches in the aftermath of his eye injury, and he did not report any headaches or migraine symptoms upon his discharge.  Indeed, he denied having frequent or severe headaches at service separation.  

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between the eye injury that occurred in service and his currently diagnosed migraine disorder, this provides no basis for allowing the claim.  The etiology of a migraine disorder is a complex medical question not capable of lay observation.  The Veteran has not demonstrated that he has the knowledge or skill to assess a complex medical condition.  Accordingly, he is not competent to provide an opinion as to the etiology of his current migraine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 23 Vet. App. 428, 438 (2011) (Lance, J. concurring). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a headache disability is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Increased Rating for Fourth Metacarpal Fracture 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2017).  

Additionally, when evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); see also 38 C.F.R. § 4.59 (2017). 

On March 2012 examination of the fourth metacarpal of the right hand, the Veteran reported that he was moving a heavy object while in service and hit his hand against the bulkhead of the ship, thus breaking the bone of his hand.  The Veteran reported that a physician tried to set the bone, but it was misaligned.  The fracture was casted for several weeks.  The Veteran reported that the cast was removed after discharge, and that he had a large bump over the fractured area.  The Veteran reported flare-ups that impacted the function of the hand; he reported the impact of the flare-ups as numbness in his hand and wrist when writing, texting or using the mouse on the computer, or doing anything with his right hand for an extended period of time.

On examination, there was noted to be pain associated with the ring and little finger.  In terms of the Veteran's ability to oppose his thumb, there was no gap reported between the thumb pad and the fingers.  In terms of finger flexion, there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran was able to perform repetitive-use testing with 3 repetitions; with no reported additional limitation of motion.  The examiner noted no functional loss of any fingers or thumbs.  On muscle strength testing of the right hand, the Veteran was noted to have active movement against some resistance.  The examiner also noted no ankylosis.  X-ray series of the right hand were ordered for this examination but could not be performed because of equipment malfunction on the date of examination.  The Veteran was unable to return for X-rays; therefore, the report was submitted without the benefit of radiographic report.  

The examiner indicated that the Veteran's finger condition impacted his ability to work.  The examiner indicted that the Veteran lost grip strength on the right hand and that he works in construction.  He has developed numbness when gripping his tools, or any other equipment and he often loses fine motor control and will drop his tools.  Additionally, the examiner indicated that the Veteran had tenderness over the area of the fracture with decreased grip strength and numbness that developed when holding onto objects; his range of motion was maintained.  

On April 2014 VA examination of the fourth metacarpal of the right hand, the Veteran was noted to have a diagnosed healed right fourth metacarpal boxers' fracture.  The Veteran did not report flare-ups that impacted the function of his hand.  There was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation of motion for any fingers post-test.  Regarding the Veteran's ability to oppose his thumb, there was no gap reported between the thumb pad and the fingers post-test.  Regarding the Veteran's finger flexion, there was no gap reported between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  The Veteran was noted to have no functional loss or functional impairment of any of the fingers or thumbs.  The Veteran was noted to have tenderness or pain to palpation for joints or soft issue of the right hand.  Normal muscle strength was noted.  No ankylosis was noted.  No arthritis was reported on X-ray imaging studies.  

Also of record is an August 2014 Hand and Fingers Conditions Disability Benefits Questionnaire conducted by the Veteran's VA treating physician.  There was noted to be no limitation of motion or evidence of painful motion for any fingers or thumbs.  Regarding the Veteran's ability to oppose his thumb, there was no gap reported between the thumb pad and the fingers.  Regarding the Veteran's finger flexion, there was no gap reported between the fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran was noted to be able to perform repetitive-use testing with 3 repetitions with no additional loss of motion.  The Veteran was noted to have no functional loss or functional impairment of any of the fingers or thumbs.  The Veteran was noted to have no tenderness or pain to palpation for joints or soft tissue of either hand.  No ankylosis was noted.  The Veteran was not noted to require the use of any assistive device.  No abnormal findings were indicated on imaging studies conducted of the right hand.  Specifically, no degenerative or traumatic arthritis was found.  The Veteran's physician indicated that the Veteran's finger condition did not impact his ability to work.  

Also of record are VA outpatient treatment records that show the Veteran receives treatment for pain involving the fourth metacarpal of the right hand.  These records provide no indication that the Veteran's right hand symptomatology is worse than what is reflected in the VA examination reports of record.  

The Veteran is currently assigned a noncompensable disability rating under Diagnostic Code (DC) 5230.  38 C.F.R. § 4.71a, DC 5230 (2017).  The Veteran claims that this rating does not accurately reflect the pain that he experiences as a result of this injury.  

Under DC 5230, a noncompensable evaluation is the only evaluation available for limitation of motion of the ring or little finger.  As such, it provides no basis for a higher rating.  Similarly, even if ankylosed, DC 5227 also provides for only a 0 percent evaluation.  Were the finger amputated, DC 5155 provides for a compensable evaluation, but the finger is clearly not amputated, and where medical reports show an absence of functional loss or functional impairment of any of the fingers or thumbs, it cannot be reasonably concluded the disability is analogous to amputation.  

Lastly, DC 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation or motion.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion of the specific joint involved, provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion or group of minor joints.  38 C.F.R. § 4.71a, DC 5003 (2017).  However, as there was no degenerative or traumatic arthritis found on imaging studies, a rating under this code is not applicable.  Id.  

Further, the Veteran is not entitled to a compensable rating based on functional loss.  If, as here, a Veteran is already receiving the maximum disability rating available based on symptomology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnson v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca, 8 Vet. App. at 206-07.  In this case, the Veteran is receiving a noncompensable rating for his right fourth finger disability under DC 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration for his right fourth finger disability.  

In sum, the Board finds that the preponderance of the evidence is against an initial compensable rating for the fourth metacarpal fracture of the right hand.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a headache disability is denied.  

Entitlement to an initial compensable rating for the fourth metacarpal fracture of the right hand is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


